DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11/16/2021 has been considered by the examiner.

Response to Amendment

The Amendments filed 01/28/2022 responsive to the Office Action filed 10/29/2021 has been entered. Drawings, Specification, Claims 1, 3, 6, 18 and 19 have been amended. Claims 14-17 have been canceled. New claims 21-24 have been added. Claims 1-5 and new claims 23 and 24 have been withdrawn. Claims 1-13 and 18-24 are pending in this application.

Response to Arguments

Fig. 1 and paragraph [0039] in the specification have been amended to address the informalities, thus the objections of Drawings and Specification have been withdrawn.
Applicant’s arguments, see Amendments pages 9-11 filed 01/28/2022, with respect to the rejection of the claim 6 under 103 rejection have been fully considered but are not persuasive.
Applicant argues that “Applicant would like to emphasize that claim 6 does not merely recite irradiating a first portion and a second portion, using two different process parameters. Instead, claim 6 discloses a combination of steps where material is irradiated with a first parameter in a first scan region that is different than a second parameter that is used to irradiate material in the offset region.” (pages 10-11)
These arguments are found to be unpersuasive because:
Hellestam teaches that the method comprises directing a first energy beam from a first energy beam source at a first selected location of the powder layer and a second energy beam from a second energy beam source at a second selected location to provide a first portion of the powder layer simultaneous as fusing a second portion of the powder layer such that a trajectory of the first cover area and a trajectory of the second cover area are overlapping each other (Pa [0009] and Fig. 3A) and the method is performed with multiple energy beams which do not interfere with each other to allow for a continuous operation of an additive manufacturing process for production of larger objects at a faster speed of manufacture (Pa [0010] and [0007]). Hellestam further teaches using two electron beam sources 1 and 21 which have different powers (Pa [0071]), and possibility to use laser beam sources instead of electron beam sources (Pa [0122]). Thus, Hellestam teaches irradiating a first portion and a second portion which overlap in the 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 6-13 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Teulet (US2015/0210013) in view of Hellestam (US 2016/0167160) (All of record).

With respect to claim 6, Teulet teaches an additive manufacturing method (Pa [0082]-[0087] and Fig. 11) comprising: 
irradiating (“treated by laser beams coming from two galvanometric heads”) a first portion of build material within a first scan region (“effective sintering zone 122”) along a first irradiation path (“path 132”) (Pa [0082] and [0083]); 
irradiating (“treated by laser beams coming from two galvanometric heads”) a second portion of build material within a second scan region (“effective sintering zone 124”) along a second irradiation path (“path 134”) (Pa [0082] and [0084]), wherein the second scan region (“124”) is offset with respect to the first scan region (“122”) thereby defining an offset region (“overlap zone 126”) (“The effective zones 122 and 124 overlap on an overlap zone 126”, Pa [0082]), wherein the offset region (“126”) is at least partially solidified by the first irradiation path (“132”) and the second irradiation path (“134”) (“the layer of liquid or powdered material to be solidified by the laser is positioned.”, Pa 
Teulet further teaches that such a method is implemented by the software means 32 and 34 of the central unit 20, which can control a galvanometric head of a device for the manufacture of objects by sintering using layers (Pa [0091]), but is silent to a non-transitory computer readable medium storing a program configured to cause a computer to execute the additive manufacturing method.
In the same field of endeavor, method for additive manufacturing, Hellestam teaches a non-transitory computer-readable storage medium storing applications, programs, program modules, scripts, source code, program code, object code, byte code, compiled code, interpreted code, machine code, executable instructions, and/or the like (Pa [0093]) such that these computer program instructions stored can direct a computer or other programmable data processing apparatus to function in a particular manner (Pa [0098]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Teulet with the teachings of Hellestam so that the one would substitute a non-transitory computer-readable storage medium for the software means and install all computer program instructions for Teulet’s method therein for the purpose of implementing Teulet’s method by connecting the non-transitory computer-readable storage medium with the central unit. It has been held that the use of a known technique to improve similar devices (methods or products) in the KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

Teulet further teaches that when the galvanometric head is positioned in a first position having the effective sintering zone 122 as associated sintering zone, the laser beam is applied along all of the paths 132, and next, when the galvanometric head is positioned in the second position having an effective sintering zone 124 as associated sintering zone, the laser beam is applied along all of the paths 134 (Pa [0086]), but does not specifically teach that a first process parameter for irradiating the first portion of build material within the first scan region along the first irradiation path is different than the second process parameter for irradiating the second portion of build material within the offset region along the second irradiation path, wherein the first process parameter is a laser power, a scan speed, or a scan spacing and the second process parameter is a laser power, a scan speed, or a scan spacing.
Hellestam as applied in the combination above further teaches that the method comprises directing a first energy beam from a first energy beam source at a first selected location of the powder layer and a second energy beam from a second energy beam source at a second selected location to provide a first portion of the powder layer simultaneous as fusing a second portion of the powder layer such that a trajectory of the first cover area and a trajectory of the second cover area are overlapping each other (Pa [0009] and Fig. 3A) and the method is performed with multiple energy beams which do not interfere with each other to allow for a continuous operation of an additive manufacturing process for production of larger objects at a faster speed of manufacture 
One would have found it obvious to use two laser beam sources which having different powers with two different galvanometric heads for the purpose of forming a larger object at a faster speed, since it has been held that the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

With respect to claim 7, Teulet as applied to claim 6 above further teaches that the first portion of build material is irradiated within the first scan region (“122”) when a build unit (“optical treatment chain”) is at a first location with respect to the object, and the second portion of build material is irradiated within the second scan region (“124”) is formed when the build unit is at a second location different from the first location (“when the galvanometric head is positioned in a first position having the effective sintering zone 122 as associated sintering zone, the laser beam is applied along all of the paths 132, and next, when the galvanometric head is positioned in the second position having an effective sintering zone 124 as associated sintering zone, the laser beam is applied along all of the paths 134.”, Pa [0086]).

With respect to claim 8, Teulet as applied to claim 6 above further teaches that when a build unit (“the galvanometric head”) is positioned in a first position having the 
Hellestam as applied in the combination above further teaches that the work table is rotated so that after a full lap of rotation of the work table 310 the first maximum beam scanning area 220 is covering an outer ring 322 of the work table (Pa [0074] and [0076]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Teulet with the teachings of Hellestam so that the one would incorporate the rotating work table into Teulet’s manufacturing installation so that with moving the galvanometric heads, by rotating the work table the work table moves from the first location to the second location with respect to the galvanometric heads in order to obtain the same result (to implement Teulet’s method).

With respect to claim 9, Teulet as applied to claim 6 above further teaches that the at least partially solidified portion within the first scan region (“122”) includes a first solidification line and a second solidification line substantially parallel to the first 

With respect to claim 10, Teulet as applied to claim 9 above further teaches that the at least partially solidified portion within the second scan region (“124”) includes a third solidification line and a fourth solidification line substantially parallel to the third solidification line, wherein the third solidification line does not cross the reference line and the fourth solidification line does cross the reference line (See the annotated Fig. 11 below).

    PNG
    media_image1.png
    659
    1076
    media_image1.png
    Greyscale


With respect to claims 11, Teulet as applied to claim 10 above further teaches that the first solidification line is bounded by a stripe, which represents a border for the first solidification line (“paths 132, which are horizontal rectilinear paths, each defined by two points, one point belonging to the geometric contour of the two-dimensional section 

With respect to claims 12, Teulet as applied to claim 11 above further teaches that the first solidification line is bounded by a second stripe, which represents a second border for the first solidification line (“paths 134, which are horizontal rectilinear paths, each defined by two points, one point belonging to the geometric contour of the two-dimensional section to be treated and one point situated on one of the edges 128 or 130 of the overlap zone 126.”, Pa [0084]).  

With respect to claim 13, Teulet as applied to claim 6 above further teaches that irradiating the first portion of build material comprises irradiating the first portion of build material with a laser (“laser beams coming from two galvanometric heads”, Pa [0082]).  

With respect to claim 18, Teulet as applied to claim 6 above further teaches that the additive manufacturing method is a direct laser sintering method (“manufacturing three-dimensional objects using superimposed layers, able to apply, for each layer to be manufactured, laser beam solidification of a layer of a powdery or liquid material placed in a sintering field”, Pa [0001]), but is silent to a direct metal laser sintering method or a direct metal laser melting method.

One would have found it obvious to use the metal powder material as a powdery material for the purpose of forming the 3D metal object.

With respect to claim 19, Teulet as applied to claim 6 above further teaches that the offset region is at least partially solidified by the first irradiation path and the second irradiation path (“solidified by the laser is positioned.”, Pa [0048]).  

With respect to claim 20, Teulet as applied to claim 6 above further teaches that an interlocking solidification path (“interlacing of the paths in the overlap zone 126”, Pa [0086]) is used to at least partially solidify a space between the first scan region and the second scan region.

With respect to claims 21 and 22, Teulet as applied to claim 20 above further teaches that the interlocking solidification path has a shape that has an interlocking geometry including a series of teeth that interlocks the first scan region with the second scan region (Fig. 11).  

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YUNJU KIM/Examiner, Art Unit 1742